                                                 Entered on Docket
                                                 November 15, 2018
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
   1                                             NORTHERN DISTRICT OF CALIFORNIA


   2

   3                                          The following constitutes the order of the Court.
                                              Signed: November 14, 2018
   4

   5                                          ________________________________________
                                              Charles Novack
   6                                          U.S. Bankruptcy Judge

   7

   8
       DREW A. CALLAHAN (SBN 254257)
   9   CHRISTOPHER M. MCDERMOTT (SBN 253411)
       ALDRIDGE PITE, LLP
  10   4375 Jutland Drive, Suite 200
       P.O. Box 17933
  11   San Diego, CA 92177 0933
       Telephone: (858) 750 7600
  12   Facsimile: (619) 326-2430
       E-mail: bkloanmod@piteduncan.com
  13
       Attorneys for Movant
  14   Wells Fargo Bank, N.A. as Trustee for WaMu Mortgage Pass-
                     Through Certificates Series 2006-PR2 Trust
  15

  16                            UNITED STATES BANKRUPTCY COURT
  17               NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
  18    In re                                               Case No. 18-40396-CN
  19    FESTUS E OGBEIDE,                                   Chapter 11
  20                                                        ORDER ON MOTION FOR COURT
                        Debtor(s).                          CONSENT TO ENTER INTO LOAN
  21                                                        MODIFICATION AGREEMENT
  22                                                        [B.L.R. 9014-1(b)(3)]
  23

  24
                This matter having come before the Court upon the Motion of Wells Fargo Bank, N.A. as
  25
       Trustee for WaMu Mortgage Pass-Through Certificates Series 2006-PR2 Trust (“Movant”) for Court
  26
       Consent to Enter Into Loan Modification Agreement, and the Court having considered the motion,
  27
       any opposition thereto, the matters on file, and being duly advised.
  28
                                                -1-                     CASE NO. 18-40396-CN
                          ORDER ON MOTION FOR COURT CONSENT TO ENTER INTO
                                   LOAN MODIFICATION AGREEMENT
Case: 18-40396      Doc# 165     Filed: 11/14/18     Entered: 11/15/18 09:14:51       Page 1 of 3
   1
                IT IS HEREBY ORDERED:
   2
                1.      The parties are authorized to enter into and finalize a Loan Modification Agreement
   3
        and Movant may record such agreement with the appropriate county recorder’s office;
   4
                2.      Movant retains the right of final approval of the terms of Debtor’s loan modification
   5
       and Movant retains the right to seek reinstatement of its claim in the event the loan modification is not
   6
       finalized;
   7
                3.      Entry of this Order does not constitute Court approval of any specific terms of any
   8
       loan modification agreement entered into by the Debtor’s and Movant.
   9
                                               **END OF ORDER**
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 -2-                     CASE NO. 18-40396-CN
                           ORDER ON MOTION FOR COURT CONSENT TO ENTER INTO
                                    LOAN MODIFICATION AGREEMENT
Case: 18-40396       Doc# 165      Filed: 11/14/18      Entered: 11/15/18 09:14:51         Page 2 of 3
   1

   2
                                    COURT SERVICE LIST
   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                           -3-                     CASE NO. 18-40396-CN
                     ORDER ON MOTION FOR COURT CONSENT TO ENTER INTO
                              LOAN MODIFICATION AGREEMENT
Case: 18-40396   Doc# 165   Filed: 11/14/18   Entered: 11/15/18 09:14:51   Page 3 of 3
